Name: Council Regulation (EC) No 3313/94 of 22 December 1994 establishing a transitional regime applicable to the importation into Austria, Finland and Sweden of certain textile products falling under Regulations (EEC) No 3951/92, (EEC) No 3030/93 and (EC) no 517/94
 Type: Regulation
 Subject Matter: leather and textile industries;  European construction;  international trade;  cooperation policy;  trade
 Date Published: nan

 No L 350/6 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3313/94 of 22 December 1994 establishing a transitional regime applicable to the importation into Austria, Finland and Sweden of certain textile products falling under Regulations (EEC) No 3951/92, (EEC) No 3030/93 and (EC) no 517/94 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, 1995, should be exempted from the scope of application of the rules of Regulation (EEC) No 3951 /92, provided that the products in question are presented for release for free circulation before that date in Austria, Finland and Sweden, are exclusively intended for domestic consump ­ tion in these countries and would have been admitted into the territory of the acceding country concerned under the national import regime that would have been applied to them before the date of accession ;Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3951 /92 of 29 December 1992 on the arrangements for imports of certain textile products originating in Taiwan ('), Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries (2) and Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bila ­ teral agreements, protocols or other arrangements, or by other specific Community import rules (3) establish annual quantitative limits on the importation into the Community of certain textile products originating in certain third countries : Whereas, in order to ensure a smooth transition between the import regime that existed and will exist in the acce ­ ding countries before and after the accession, it appears appropriate to allow, under certain conditions, the importation of products covered by Annex I of Regulation (EEC) No 3030/93 originating in and shipped from one of the countries listed in Annex II of Regulation (EEC) No 3030/93 before 1 January 1995 and destined for Austria, Finland and Sweden, and to provide therefore that these imports, for a transitional period not exceeding 31 March 1995, should be exempted from the scope of application of the rules of Regulation (EEC) No 3030/93, provided that the products in question are presented for release for free circulation before that date in Austria, Finland and Sweden, are exclusively intended for domestic consumption in these countries and would have been admitted into the territory of the acceding country concerned under the national import regime that would have been applied to them before the date of accession ; Whereas, according to Article 2 of the Act concerning the conditions of accession and the adjustments to the Trea ­ ties on which the Union is founded (4), hereinafter referred to as the 'Act of Accession', the said Regulations and in particular the quantitative limits which the insti ­ tute, duly adjusted, when necessary, to take into account the enlargement of the European Union, shall be appli ­ cable to the acceding countries, subject to their accession and from the date of entry info force of the Act of Acces ­ sion ; Whereas, in order to ensure a smooth transition between the import regime that existed and will exist in the acce ­ ding countries before and after the accession, it appears appropriate to allow, under certain conditions, the impor ­ tation of products covered by Annex I of Regulation (EEC) No 3951 /92 originating in and shipped from Taiwan before 1 January 1995 and destined for Austria, Finland and Sweden, and to provide therefore that these imports, for a transitional period not exceeding 31 March Whereas, in order to ensure a smooth transition between the import regime that existed and will exist in the acce ­ ding countries before and after the accession, it appears appropriate to allow, under certain conditions, the impor ­ tation of products covered by Annex I of Regulation (EC) No 517/94 originating in and shipped from one of the countries listed in Annex II of Regulation (EC) No 517/94 before 1 January 1995 and destined for Austria, Finland and Sweden, and to provide therefore that these imports, for a transitional period not exceeding 31 March 1995, should be exempted from the scope of application of the rules of Regulation (EC) No 517/94, provided that the products in question are presented for release for free circulation before that date in Austria, Finland and Sweden, are exclusively intended for domestic consumption in these countries and would have been admitted into the territory of the acceding country concerned under the national import regime that would have been applied to them before the date of accession, (') OJ No L 405, 31 . 12. 1992, p . 6. Regulation as last amended by Regulation (EC) No 217/94 (OJ No L 28, 2. 2. 1994, p. 1 ). (2) OJ No L 275, 8 . 11 . 1993, p . 1 . Regulation as last amended by Commission Regulation (EC) No 195/94 (OJ No L 29, 2. 2. 1994, p. 1 ). (3) OJ No L 67, 10 . 3 . 1994, p. 1 . Regulation as last ammended by Regulation (EC) No 2798/94 (OJ No L 297, 18 . 11 . 1994, p. 6). (4) OJ No C 241 , 29. 8 . 1994, p. 1 . 31 . 12. 94 Official Journal of the European Communities No L 350/7 HAS ADOPTED THIS REGULATION : Article 1 Products covered by Annex I to Regulation (EEC) No 3951 /92 originating in and shipped from Taiwan before 1 January 1995 and destined for Austria, Finland and Sweden shall not be subject to the provisions of Regulation (EEC) No 3951 /92, provided that the products in question are presented for release for free circulation before 31 March 1995 in Austria, Finland and Sweden, are exclusively intended for domestic consumption in these countries and would have been admitted into the territory of the acceding countries concerned under the national import regime that would have been applied to them before the date of accession. All products imported after the date of accession into the territory of the new Member States to which the Treaty establishing the European Community applies shall be subject to the provisions of Regulation (EEC) No 3030/93 and in particular to the quantitative limits established thereunder pending the signature and approval of the protocols amending the existing bilateral agreements or arrangements to take into account the accession of Austria, Finland and Sweden to the European Union provided for in Articles 75, 100 and 127 of the Act of Accession. Article 3 Products covered by Annex I to Regulation (EC) No 517/94 originating in and shipped from one of the countries listed in Annex II of Regulation (EC) No 517/94 before 1 January 1995 and destined for Austria, Finland and Sweden shall not be subject to the provisions of Regulation (EC) No 517/94, provided that the products in question are presented for release for free circulation before 31 March 1995 in Austria, Finland and Sweden, are exclusively intended for domestic consump ­ tion in these countries and would have been admitted into the territory of the acceding countries concerned under the national import regime that would have been applied to them before the date of accession . Article 4 This Regulation shall enter into force on 1 January 1995, subject to the entry into force on that date of the Treaty concerning the accession of Austria, Finland and Sweden to the European Union. Article 2 Products covered by Annex I to Regulation (EEC) No 3030/93 originating in and shipped from one of the countries listed in Annex II of Regulation (EEC) No 3030/93 before 1 January 1995 and destined for Austria, Finland and Sweden shall not be subject to the provisions of Regulation (EEC) No 3030/93, provided that the products in question are presented for release for free circulation before 31 March 1995 in Austria, Finland and Sweden, are exclusively intended for domestic consump ­ tion in these countries and would have been admitted into the territory of the acceding countries concerned under the national import regime that would have been applied to them before the date of accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER